Citation Nr: 1037061	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine with radiculopathy, for migraine headache, and for 
blurred vision to include as secondary to service-connected 
lumbar disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
August 1986 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the Veteran withdrew his request for a hearing 
before the Board.  

The claim is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  


REMAND

On VA examination in February 2005, the VA examiner expressed an 
opinion on direct service connection, but not on secondary 
connection, that is, whether the claimed disabilities were either 
caused by or aggravated by the service-connected lumbar disc 
disease.  As the evidence of record is insufficient to decide the 
question of secondary service connection, further evidentiary 
development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following:

1.  Afford the Veteran the appropriate VA 
examinations to determine: 

a).  Whether the disability of the 
cervical spine with radiculopathy, 
migraine headache, or blurred vision are 
caused by the service-connected lumbar 
disc disease. 

b).  If the claimed disabilities are not 
caused by the service-connected lumbar 
disc disease, are the disabilities 
aggravated by the service-connected lumbar 
disc disease. 

In this context, the term 
"aggravation" means a permanent 
increase in the underlying 
disability, that is, an irreversible 
worsening of either a disability of 
the cervical spine, migraine 
headache, or blurred vision beyond 
the natural clinical course and 
character of the condition due to 
lumbar disc disease as contrasted to 
a temporary worsening of symptoms.

The claims file should be made available 
to the examiner for review.

3.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).









 Department of Veterans Affairs


